DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Prediction of Copper Grade at Flotation Column Concentrate Using Artificial Neural Network”, Nakhaei et al. (referred hereafter Nakhaei et al.).

Referring to claim 1, Nakhaei et al. disclose a processor implemented method for online monitoring and optimization of mining and mineral processing operations (Abstract), the processor implemented method comprising:

fetching from a plurality of data sources, by one or more hardware processors, data for a set of variables corresponding to a set of sensors (e.g., pressure gauges – Figure 3) associated with the mining and mineral processing operations (e.g., “In this paper, operational on-line data from the flotation column at Sarcheshmeh Copper Mineral Processing Plant of the Iran has been used. Industrial data was collected, over a period of 12 minutes, in order to cover fluctuations in all the measured variables related to the concentrate grade prediction. The simultaneous measured variables are pressure values, air, non-floated fraction, wash water flowrates and Cu grade in flotation column concentrate.” – page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion: 1st para.; Table I);
pre-processing, by the one or more hardware processors, the fetched data corresponding to the set of variables by discarding outliers, performing imputation for adding artificial values at missing positions, organizing data collected at different frequencies to one common frequency, identifying and selecting data based on steady state operation of a process or a sub-process associated with the mining and mineral processing operations (e.g., “The sampling period was chosen as 12 minutes. The air flowrate was kept constant between 225m3/h and 230m3/h. The grade of the copper in rougher feed stream to the flotation circuit was kept constant at different levels ranged from 0.89 – 0.91% during the entire study.” - page 1423, III. Information Extraction Method: lines 8-12; page 1424, V. Results and Discussion: 1st para.; Table I);

determining, by the one or more hardware processors, standard operating condition for the mining and mineral processing operations using the pre-processed data corresponding to the set of variables (pages 1422-1423, II. Industrial Plant Description section; page 1424, V. Results and Discussion: 1st para.; Table I);

segregating each variable among the set of variables into one of drilling-blasting operations, hauling operations, comminution operations, and flotation and concentration operations (pages 1422-1423, II. Industrial Plant Description section; Figures 2-3), wherein segregation is performed in accordance with a master tag list (page 1424, V. Results and Discussion: 1st para.; Table I);

generating, by the one or more hardware processors, a set of models based on the segregated set of variables and preprocessed data (Figures 4-5), wherein the set of models is generated for a set of Key Performance Indicators (KPIs) of interest (Table II) and a plurality of process parameters of interest associated with the mining and mineral processing operations (Figure 5), wherein the generated set of models comprise a set of Machine learning (ML) models or a set of individualized physics based models or hybrid models (page 1422, 1st col., 2nd & 3rd para.), and wherein the set of individualized physics based or hybrid models are generated for the plurality of process parameters based on known physics based models by determining model parameters using non-linear curve fitting (pages 1423, IV. Proposed Artificial Neural Network section);

e.g., learning), by the one or more hardware processors, current operating condition of the mining and mineral processing operations corresponding to the set of variables based on at least one of: the generated ML models, the set of individualized physics based or hybrid models of the KPIs and the plurality of process parameters, wherein the simulated current operating condition provides current values for KPIs and the plurality of process parameters of interest (pages 1423, IV. Proposed Artificial Neural Network section); and
hierarchically optimizing, by the one or more hardware processors, the KPIs of interest of the mining and mineral processing operations to update the current operating conditions of a subset of variables among the set of variables of the mining and mineral processing operations, wherein the KPIs of interest are from at least one of mining operations, a comminution circuit, and a flotation and concentration circuit (Figure 2; page 1424, V. Results and Discussion section; Figures 6-7; Table II; page 1424, VI. Conclusions section). 
As to claim 9, Nakhaei et al. a system for online monitoring and optimization of mining and mineral processing operations (Abstract; Figure 2), the system comprising:
a memory storing instructions (Abstract; Figure 2);
one or more communication interfaces (Abstract; Figure 2); and
one or more hardware processors coupled to the memory via the one or more communication interfaces (Abstract; Figure 2), wherein the one or more hardware processors are configured by the instructions to:
fetch from a plurality of data sources data for a set of variables corresponding to a set of sensors (e.g., pressure gauges – Figure 3) associated with the mining and mineral processing operations (e.g., “In this paper, operational on-line data from the flotation column at Sarcheshmeh Copper Mineral Processing Plant of the Iran has been used. Industrial data was collected, over a period of 12 minutes, in order to cover fluctuations in all the measured variables related to the concentrate grade prediction. The simultaneous measured variables are pressure values, air, non-floated fraction, wash water flowrates and Cu grade in flotation column concentrate.” – page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion: 1st para.; Table I);
e.g., “The sampling period was chosen as 12 minutes. The air flowrate was kept constant between 225m3/h and 230m3/h. The grade of the copper in rougher feed stream to the flotation circuit was kept constant at different levels ranged from 0.89 – 0.91% during the entire study.” - page 1423, III. Information Extraction Method: lines 8-12; page 1424, V. Results and Discussion: 1st para.; Table I);

determine standard operating condition for the mining and mineral processing operations using the pre-processed data corresponding to the set of variables (pages 1422-1423, II. Industrial Plant Description section; page 1424, V. Results and Discussion: 1st para.; Table I);

segregate each variable among the set of variables into one of drilling-blasting operations, hauling operations, comminution operations, and flotation and concentration operations (pages 1422-1423, II. Industrial Plant Description section; Figures 2-3), wherein segregation is performed in accordance with a master tag list (page 1424, V. Results and Discussion: 1st para.; Table I);

generate a set of models based on the segregated set of variables and preprocessed data (Figures 4-5), wherein the set of models is generated for a set of Key Performance Indicators (KPIs) of interest (Table II) and a plurality of process parameters of interest associated with the mining and mineral processing operations (Figure 5), wherein the generated set of models comprise a set of Machine learning (ML) models or a set of individualized physics based models or hybrid models (page 1422, 1st col., 2nd & 3rd para.), and wherein the set of individualized physics based or hybrid models are generated for the plurality of process parameters based on known physics based models by determining model parameters using non-linear curve fitting (pages 1423, IV. Proposed Artificial Neural Network section);

simulate (e.g., learning) current operating condition of the mining and mineral processing operations corresponding to the set of variables based on at least one of: the generated ML models, the set of individualized physics based or hybrid models of the KPIs and the plurality of pages 1423, IV. Proposed Artificial Neural Network section); and
hierarchically optimize the KPIs of interest of the mining and mineral processing operations to update the current operating conditions of a subset of variables among the set of variables of the mining and mineral processing operations, wherein the KPIs of interest are from at least one of mining operations, a comminution circuit, and a flotation and concentration circuit (Figure 2; page 1424, V. Results and Discussion section; Figures 6-7; Table II; page 1424, VI. Conclusions section). 
Referring to claim 17, Nakhaei et al. one or more non-transitory machine readable information storage media storing instructions which, when executed by one or more hardware processors, causes the one or more hardware processors to execute a method (Abstract; Figure 2) comprising:
fetching from a plurality of data sources data for a set of variables corresponding to a set of sensors (e.g., pressure gauges – Figure 3) associated with the mining and mineral processing operations (e.g., “In this paper, operational on-line data from the flotation column at Sarcheshmeh Copper Mineral Processing Plant of the Iran has been used. Industrial data was collected, over a period of 12 minutes, in order to cover fluctuations in all the measured variables related to the concentrate grade prediction. The simultaneous measured variables are pressure values, air, non-floated fraction, wash water flowrates and Cu grade in flotation column concentrate.” – page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion: 1st para.; Table I);
pre-processing the fetched data corresponding to the set of variables by discarding outliers, performing imputation for adding artificial values at missing positions, organizing data collected at different frequencies to one common frequency, identifying and selecting data based on steady state operation of a process or a sub-process associated with the mining and mineral processing operations (e.g., “The sampling period was chosen as 12 minutes. The air flowrate was kept constant between 225m3/h and 230m3/h. The grade of the copper in rougher feed stream to the flotation circuit was kept constant at different levels ranged from 0.89 – 0.91% during the entire study.” - page 1423, III. Information Extraction Method: lines 8-12; page 1424, V. Results and Discussion: 1st para.; Table I);

pages 1422-1423, II. Industrial Plant Description section; page 1424, V. Results and Discussion: 1st para.; Table I);

segregating each variable among the set of variables into one of drilling-blasting operations, hauling operations, comminution operations, and flotation and concentration operations (pages 1422-1423, II. Industrial Plant Description section; Figures 2-3), wherein segregation is performed in accordance with a master tag list (page 1424, V. Results and Discussion: 1st para.; Table I);

generating a set of models based on the segregated set of variables and preprocessed data (Figures 4-5), wherein the set of models is generated for a set of Key Performance Indicators (KPIs) of interest (Table II) and a plurality of process parameters of interest associated with the mining and mineral processing operations (Figure 5), wherein the generated set of models comprise a set of Machine learning (ML) models or a set of individualized physics based models or hybrid models (page 1422, 1st col., 2nd & 3rd para.), and wherein the set of individualized physics based or hybrid models are generated for the plurality of process parameters based on known physics based models by determining model parameters using non-linear curve fitting (pages 1423, IV. Proposed Artificial Neural Network section);

simulating (e.g., learning) current operating condition of the mining and mineral processing operations corresponding to the set of variables based on at least one of: the generated ML models, the set of individualized physics based or hybrid models of the KPIs and the plurality of process parameters, wherein the simulated current operating condition provides current values for KPIs and the plurality of process parameters of interest (pages 1423, IV. Proposed Artificial Neural Network section); and
hierarchically optimizing the KPIs of interest of the mining and mineral processing operations to update the current operating conditions of a subset of variables among the set of variables of the mining and mineral processing operations, wherein the KPIs of interest are from at least one of mining operations, a comminution circuit, and a flotation and concentration circuit Figure 2; page 1424, V. Results and Discussion section; Figures 6-7; Table II; page 1424, VI. Conclusions section). 
As to claims 2 and 10, Nakhaei et al. disclose a processor implemented method/system for online and optimization of mining and mineral processing operations (Abstract; Figure 2), further comprising monitoring current operating condition of the set of variables in accordance with the pre-processed data of the set of variables corresponding to the mining and mineral processing operations to detect failure of one or more sensors from the set of sensors or failure of a process equipment, wherein the failure and a reason for the failure is indicated to a system administrator (e.g., “The evolution of these systems has considered the problem of sampling pulp adequately the transportation system of the sample to the detector and the calibration and cleaning systems in the cells [12]. These difficulties and the high cost of investment and maintenance of these devices have encouraged the approach of prediction of metal grade as an index of performance control. This study is aimed at using this ability of NN for Cu grade prediction under different operational conditions” – page 1422, 1st col., 3rd para.; page 1424, VI. Conclusions section). 
Referring to claims 3 and 11, Nakhaei et al. disclose a processor implemented method/system for online and optimization of mining and mineral processing operations (Abstract; Figure 2), wherein the optimization of the KPIs of interest for the at least one of the mining operations, the comminution circuit, and the flotation and concentration circuit comprises:
formulating and solving optimization problem which comprises customizable combination of the KPIs of interest, modeled using the ML models the set of individualized physics based or the set of hybrid models, wherein solution of the optimization problem provides a set of values of the subset of variables, which are further communicated to a plurality of controllers and operators to improve the mining and mineral processing operations (page 1424, V. Results and Discussion section; Figures 6-7; Table II; page 1424, VI. Conclusions section). 
As to claims 6 and 14, Nakhaei et al. disclose a processor implemented method/system for online and optimization of mining and mineral processing operations (Abstract; Figure 2), wherein the set of sensors are associated with:
pages 1422-1423, II. Industrial Plant Description section; Figures 2-3; page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion section; Table I; Figures 6-7);
quality parameters of a plurality of streams of the mining and mineral processing operations, comprising raw material, product and intermediate streams and data corresponding to daily raw material processed (pages 1422-1423, II. Industrial Plant Description section; Figures 2-3; page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion section; Table I; Figures 6-7);
source and quantity and data related to characterization of the raw materials of different types being processed (pages 1422-1423, II. Industrial Plant Description section; Figures 2-3; page 1423, III. Information Extraction Method: lines 1-8; page 1424, V. Results and Discussion section; Table I; Figures 6-7); and
process records containing data corresponding to equipment breakdown and maintenance history, environmental and weather conditions, and rock and terrain properties (page 1424, V. Results and Discussion section; Figures 6-7; Table II; page 1424, VI. Conclusions section). 
Referring to claims 8 and 16, Nakhaei et al. disclose a processor implemented method/system for online and optimization of mining and mineral processing operations (Abstract; Figure 2), wherein the plurality of process parameters of interest for which the set of models is generated are used as soft sensors, and wherein the soft sensors provide real time or near real time prediction of infrequently measured or unmeasured critical process parameter or one or more parameters specific to each mining and mineral processing operation (page 1423, III. Information Extraction Method: lines 1-8; pages 1423, IV. Proposed Artificial Neural Network section; Figure 5; page 1424, V. Results and Discussion section; Table I; Figures 6-7).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhaei et al. as applied to claims 1 and 9 above, and further in view of Watkins (US Pub. No. 2016/0314421 A1).
Regarding claims 4-5, 7, 12-13, and 15, Nakhaei et al. do not expressively disclose: 

wherein the solution of the optimization problem provides:
recommendation of the charge plan including type and amount of explosives to be used; and
set points for the plurality of controllers located at different positions along the comminution circuit, and flotation and concentration circuit as cited in claims 4 and 12;
wherein optimizing the KPIs of interest of the mining and mineral processing operations is in accordance with a phase-wise and hierarchical procedure comprising:
creating drilling pattern and a preliminary charge pattern based on short term mining plan;
performing production drilling operations to collect Monitoring While Drilling (MWD) data, wherein the MWD data comprise information of drill rod revolution rate, rotary torque, pull down force, drilling rate, angular velocity and penetration rate;
using the MWD data and drilling pattern to estimate the geotechnical parameters comprising specific fracture energy and blasting parameters, further comprising, air deck length, stemming height for each hole to be blasted;

estimating fragment size distribution (FSD) using the generated models, wherein the generated models utilize the estimated blasting parameters and the designed charge plan, wherein the estimated FSD along with relevant process parameters are used to simulate the expected KPIs of mining operations comprising hauling costs, stockpile throughput, flyrock size, velocity and range and cost of explosives;
utilizing the estimated FSD and the process parameters relevant for the mining and mineral processing operations to estimate KPIs of mineral processing operations comprising specific energy consumption, screening efficiency, particle size distribution at important points during comminution circuit along with recovery and grade of the mineral of interest in flotation and concentration circuit, using ML models, physics based and hybrid models; and
recursively performing either one or all of the above steps to obtain optimized charge plan and set points of process parameters of mining and mineral processing operations that globally minimize a customized objective function expressed in terms of KPIs of interest as cited in claims 5 and 13;

wherein the plurality of KPIs of interest for which the set of models are generated comprise cost of blasting operations, fragment size distribution, flyrock formation including size, range and maximum velocity, hauling cost, throughput to stockpile, screening efficiency, specific energy consumption, particle size distribution, comminution circuit throughput, grade and recovery of mineral of interest in output streams of the flotation and concentration circuit as cited in claims 7 and 15.

Watkins, in a same field of endeavor, discloses that it is known in the art to provide:

the solution of the optimization problem provides:
para. [0043], [0068]); and
set points for the plurality of controllers located at different positions along the comminution circuit, and flotation and concentration circuit (para. [0027]-[0028], [0042], [0047], [0050]) as cited in claims 4 and 12;
wherein optimizing the KPIs of interest of the mining and mineral processing operations is in accordance with a phase-wise and hierarchical procedure (para. [0017]) comprising:
creating drilling pattern and a preliminary charge pattern based on short term mining plan (para. [0043], [0066], [0068]);
performing production drilling operations to collect Monitoring While Drilling (MWD) data, wherein the MWD data comprise information of drill rod revolution rate, rotary torque, pull down force, drilling rate, angular velocity and penetration rate (para. [0034], [0036], [0043]);
using the MWD data and drilling pattern to estimate the geotechnical parameters comprising specific fracture energy and blasting parameters, further comprising, air deck length, stemming height for each hole to be blasted (para. [0034], [0036], [0043]);
designing a preliminary charge plan, comprising information of charge mix for each of the hole, based on the estimated geotechnical parameters and drilling pattern (para. [0043], [0066], [0068]);
estimating fragment size distribution (FSD) using the generated models, wherein the generated models utilize the estimated blasting parameters and the designed charge plan, wherein the estimated FSD along with relevant process parameters are used to simulate the expected KPIs of mining operations comprising hauling costs, stockpile throughput, flyrock size, velocity and range and cost of explosives (para. [0037], [0040], [0043], [0050], [0054]);
utilizing the estimated FSD and the process parameters relevant for the mining and mineral processing operations to estimate KPIs of mineral processing operations comprising specific energy consumption, screening efficiency, particle size distribution at important points para. [0037], [0040], [0043], [0050], [0054]); and
recursively performing either one or all of the above steps to obtain optimized charge plan and set points of process parameters of mining and mineral processing operations that globally minimize a customized objective function expressed in terms of KPIs of interest (para. [0037], [0040], [0043], [0050], [0054]) as cited in claims 5 and 13;

wherein the plurality of KPIs of interest for which the set of models are generated comprise cost of blasting operations, fragment size distribution, flyrock formation including size, range and maximum velocity, hauling cost, throughput to stockpile, screening efficiency, specific energy consumption, particle size distribution, comminution circuit throughput, grade and recovery of mineral of interest in output streams of the flotation and concentration circuit (para. [0037], [0040], [0043], [0050], [0054]) as cited in claims 7 and 15.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Watkins into Nakhaei et al. for lower cost of operations with substantial reduction of energy consumption.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Watkins.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kakhaei et al. and Watkins to obtain the invention as specified in claims 4-5, 7, 12-13, and 15.
Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864